Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The response filed on 07/13/2022 has been entered and made of record.
Claims 5 and 17 are canceled.
Claims 1-4, 6-16, and 18-20 are pending.


REASON FOR ALLOWANCE




The invention claimed in claims 1 and 16 is a medical device/a filter system with the distinct limitation (emphasis added):  “in the filter plane, a light flux through the transmission window is less than 1% of a light flux through the filter system.”.


The invention claimed in claim 20 is a filter system with the distinct limitation (emphasis added):  “the filter system further comprises a substrate, the substrate having two opposing surfaces, wherein the filter area is arranged on each of the two opposing surfaces and the transmission area is arranged on each of the two opposing surfaces.”.




	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-4, 6-16, and 18-20 are allowed.




CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/

Primary Examiner, Art Unit 2488